Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2 “ for example…” is indefinite as it confuses the scope of the claim.
Claim 2, “ in particular”, “ for example” is indefinite as it confuses the scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-9, 11-21 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Magnuson et al (5460867).
Per claims 1-2, Magnuson et al (figures 3-4) shows a decoupling mat /floor structure with a continuous plastic layer (col 2 line 36), for example one fabricated via deep drawing, comprising elongated, rib-like formations (14) on a first broadside (top), wherein the formations (14) simultaneously form groove-like recesses (see figure 4) on a second broadside (bottom) lying opposite the first broadside, characterized in that the formations (14) are bordered in their longitudinal extension by sections (15) of a reduced height and/or width, which simultaneously also form partial areas of less depth and/or width bordered relative to the recesses.
Per claim 3, Magnuson et al further shows the formations (14) transition transverse to their longitudinal extension on both sides into a groove (the area between parts 14) that is continuous in relation to all formations (14) provided one after the other in their longitudinal extension (14), and has a constant depth  over its length.
	Per claim 4, Magnuson et al shows a groove (the groove between formations 14) simultaneously forms a continuous wall relative to all recesses formed one after the other in its longitudinal extension, which has a uniform height (h) over its length.

	Per claim 6, Magnuson et al shows a section (the area between formations 14 occupied by part 15) or partial area is arranged roughly centrally in relation to a longitudinal extension of a formation or a recess.
	Per claims 7-8, Magnuson et al shows with respect to all grooves, a shared, continuous, planar geometric surface can be set up, which without passing through the formations extends below the greatest height of the formations and above the sections of reduced height, with partial surfaces allocated to the respective groove, and connecting surfaces in the area of the sections of reduced height, with respect to two walls lying directly opposite each other, only one continuous, planar, geometric cover surface can be set up, which is separated from an adjacent cover surface, and without passing through the walls runs below the greatest height of the walls, with partial sections allocated to the respective recess and connecting sections in the vicinity of partial areas of less depth (inherently able to function as claimed).
	Per claims 9, 21, Magnuson et al shows the first and/or second broadside of the decoupling mat (12) is covered with a nonwoven layer (11).
	Per claims 11-12, Magnuson et al further shows with respect to all grooves, a shared, continuous, planar geometric surface can be set up, which without passing through the formations (14) extends below the greatest height of the formations and above the sections (15) of reduced height, with partial 
	Per claims 13-14, Magnuson et al shows the formations (14) transition transverse to their longitudinal extension on both sides into a groove that is continuous in relation to all formations provided one after the other in their longitudinal extension, and has a constant depth over its length, in that a groove (the groove between the formations 14) simultaneously forms a continuous wall relative to all recesses formed one after the other in its longitudinal extension, which has a uniform height over its length.
	Per claim 15, Magnuson et al shows the formations (14) or recesses are arranged offset relative to each other transverse to their longitudinal extension (figure 3 shows offset formations in addition to non-offset formations).
	Per claim 16, Magnuson et al shows a section (15) or partial area is arranged roughly centrally in relation to a longitudinal extension of a formation (14) or a recess.
Per claims 17-20, Magnuson et al further shows with respect to all grooves, a shared, continuous, planar geometric surface can be set up, which .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different floor mat designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/23/2022